PER CURIAM:
Martina Van Hoef seeks to appeal the district court’s order denying relief on her 42 U.S.C. § 1983 (2000) complaint which the district court construed under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. See Van Hoef v. U.S. Immigration & Customs Enforcement, No. CA-04-76 (E.D.Va. Mar. 23, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED